Memorandum. The disclosure of an informer’s identity at suppression hearings is a matter left to the sound but reviewable discretion of the hearing court. In People v Darden (34 NY2d 177) recognizing the delicacy of the task, we furnished certain guidelines to assist the courts in exercising their discretionary powers in conducting suppression hearings to hold in camera inquiries as to the existence of an informer and with respect to the communications made by the informer to the police. In the present case, though requested, such an inquiry was denied. In the circumstances disclosed in this record however, we cannot say that such denial was an abuse of discretion, especially since at the time the hearing court did not have the benefit of the guidelines subsequently announced in our opinion in People v Darden (supra).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
*829Order affirmed in a memorandum.